Citation Nr: 1613034	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-18 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma Educational Center 


THE ISSUE

Entitlement to waiver for overpayment of an educational benefit.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1966 to August 1969; January 1977 to March 1985; and December 1987 to November 1993.  

This matter comes to the Board of Veterans Affairs (Board) from a July 2010 determination from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In the Veteran's file, there is an October 2014 letter from the local California office of the American Legion stating that they are withdrawing their representation.  However, this letter was submitted after certification of this appeal to the Board and as such, The American Legion is still considered the Veteran's representative.  The American Legion submitted an Informal Hearing Presentation in March 2016 on behalf of the Veteran and this letter also serves as evidence of their ongoing representation.  Further, the American Legion has informed the Board that they have spoken to the Veteran regarding this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's June 2011 substantive appeal (VA-Form 9) he requested a hearing before the Board in Washington, DC.  However, since the submission of his substantive appeal, the Veteran has relocated to California.  As such, the Veteran has changed his request to a videoconference hearing request to be conducted at the closest VA office.  The requested hearing has not yet been scheduled.  Since the failure to afford the Veteran a hearing could constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  38 C.F.R. § 20.904

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA videoconference hearing at the RO in San Diego, California at the earliest opportunity. Notification of the hearing must be mailed to the Veteran at his current address.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




